Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2020 has been entered.

Claims 1 and 3-27 are pending.  

Claims 19-25 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1, 3-18, 26 and 27, drawn to a protein complex, are being acted upon in this Office Action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Drawings
The drawings filed on August 7, 2018 are acceptable. 

Objection and Rejection Withdrawn
The objection to claims 6, 7, 8, 9, 13, 15, 16, 17 and 18 is withdrawn in light of the claims amendment.  

The written description rejection of claims 1-18, 26 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the claim amendment and the Examiner’s amendment set forth below.

The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The rejection of claims 1, 11-13 and 16-18 under pre-AIA  35 U.S.C. 102 (b) as being anticipated US20030211078 (Heavner hereafter, published Nov 13, 2003; PTO 892) is withdrawn as claim 1 has been amended. 

The rejection of claim 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20030211078 (Heavner hereafter, published Nov 13, 2003; PTO 892) in view of Gennaro et al in Remington’s Pharmaceutical Sciences, eighteenth edition, 1990, pages 1300-1329; PTO 892) is withdrawn in view of the amendment to claim 1.  The addition of Gennaro does not cure the deficiency of Heavner.  

Rejoinder
Claims 1, 3-18, 26 and 27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-25, directed to the method of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
all process claim (Group II) previously withdrawn from consideration under 37 CFR 1.142 have been rejoined with the elected Group I, the restriction requirement between Group 2 and group 15 as set forth in the Office action mailed on September 18, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Sunhee Lee on March 9, 2021.

In the claims:
Claim 1, line 17, “angiopoietins” has been changed to -- angiopoietin --  
Claim 1, line 18, “and” has been changed to -- or -- 
Claim 4, line 3, “among” has been changed to -- the group consisting of --   
Claim 19, line 1, -- of claim 1” has been inserted after “complex”
Claim 22, line 2, “at a molar ratio of from 1:2 to 1.5 with the non-peptidyl polymer in step (1).” has been changed to -- with the non-peptidyl polymer in step (1) at a molar ratio ranges from 1:2 to 1:5. --  
Claim 23, line 2, “at a molar ratio of from 1:0.5 to 1:0.05 with the physiologically active polypeptide in step (3).” has been changed to -- with the physiologically active polypeptide in step (3) at a molar ratio ranges from 1:0.5 to 1:0.05. --  
Claim 26, line 1, “pharmaceutical” has been deleted. 

Conclusion
Claims 1 and 3-27 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644